STATE OF MICHIGAN

                          COURT OF APPEALS



In re Estate of JOYCE GAIL BLOHM.


KATHY BLOHM and PAMELA BLOHM and                                 UNPUBLISHED
HUNTINGTON BANK, Co-Personal                                     December 2, 2014
Representative,

              Petitioners-Appellees,

v                                                                No. 315400
                                                                 Oceana Probate Court
ANGELA L. ERDMAN, Co-Personal                                    LC No. 11-000055-DE
Representative,

              Respondent-Appellant.


Before: FITZGERALD, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

      The trial court granted petitioner’s cross-motion for summary disposition. Respondent
now appeals and we reverse.

        In November 2012, the Oceana County probate court entered an order granting
petitioners’ cross-motion for summary disposition pursuant to MCR 2.116(C)(10) and denying
respondent’s motion. Decedent had executed three separate wills, all of which dictated that the
remainder of her estate be divided into three equal shares for her daughters; this includes her
most recent will executed in May 2006. Before her death, decedent purchased four annuities
through Huntington Bank, naming respondent as sole beneficiary of all four. When decedent
named only respondent as a beneficiary, Kelsey Smith, who worked at the bank, asked why she
wanted respondent to be the sole beneficiary, and decedent responded, “Angela knows what I
want done with it.” Smith also stated in her deposition that decedent had made comments to her
about decedent’s daughters’ lack of knowledge on handling money and that decedent was afraid
they would spend all the money too quickly. Theresa Mouw was a Huntington financial advisor
who worked with decedent as well and discussed the adverse tax implications of a single
beneficiary with decedent.

     At the close of discovery, all parties filed motions for summary disposition pursuant to
MCR 2.116(C)(10). Respondent argued that decedent’s will was plain and unambiguous, and by

                                              -1-
its plain terms the will did not consider the annuity benefits as being included in the residue of
the estate. Therefore, a resort to extrinsic evidence to prove otherwise was unnecessary.
Petitioners wanted the extrinsic evidence admitted to clarify decedent’s intentions, which were
that the parties were to share the annuity benefits equally.

        The court held the decedent intended the annuities to be shared equally between the
parties. “It is clear to me that [the decedent] intended for her will to provide equally for her
daughters and that the provisions of Section IV were intended to accomplish that purpose.” The
trial court thus denied respondent’s motion and granted petitioners’ motions under MCR
2.116(C)(10). We disagree.

        On appeal, respondent argues that the trial court erred when it held that a latent ambiguity
existed in the will and in allowing extrinsic evidence to be used to determine what this ambiguity
meant. We agree.

        This Court reviews summary disposition rulings de novo. Walsh v Taylor, 236 Mich App
618, 621; 689 NW2d 506 (2004). “Summary disposition is appropriate under MCR 2.116(C)(10)
if there is no genuine issue regarding any material fact and the moving party is entitled to
judgment as a matter of law.” West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468
(2003). The role of the probate court in will cases is to determine and give effect to the intent of
the testator. In re Bair Estate, 128 Mich App 713, 716; 341 NW2d 188 (1983).

       Throughout decedent’s life, she established several joint banking accounts with
respondent, which she stated were “for my convenience only,” and her will directed that these
accounts be included in the residue of the estate:

       “I hereby acknowledge that during my lifetime I have established certain jointly
       owned money market, checking, and limited liability company bank accounts
       with my daughter, Angela L. Erdman. I state that these joint account
       arrangements were made by me for my convenience only, and it was not intended
       by me that the net balance remaining in each of said accounts at the time of my
       death would be a gift to my said daughter. Instead, I specifically direct my Co-
       Personal Representatives that the net balance of each account shall be included in
       the residue of my estate hereunder.”

It is clear that decedent differentiated between bank accounts and her other forms of investments.
But an annuity is not a bank account; it is a contract which provides payments at a certain
interest rate. Annuities are a form of insurance product, almost the exact opposite of life
insurance; they provide financial protection against a very long life by giving a constant stream
of income. We agree with respondent that, unlike the other bank accounts which were jointly
owned, the annuities were wholly owned by decedent who named respondent as the sole
beneficiary, which implies that decedent intended to leave these annuities directly to respondent
alone.

       There is no ambiguity in the will. Rather, decedent purchased the annuities after
executing her last will; as such, the assets that were used to purchase the annuity contracts are no



                                                -2-
longer part of the estate. These annuities have an assigned beneficiary (respondent) and, as such,
this money belongs directly and solely to her and are not part of the estate in probate.

       In light of our conclusion that there was no ambiguity in the will and, therefore, the
annuities are not part of the estate, we need not address respondent’s remaining issues on appeal.

       Reversed. Respondent may tax costs.

                                                            /s/ E. Thomas Fitzgerald
                                                            /s/ David H. Sawyer
                                                            /s/ Douglas B. Shapiro




                                               -3-